 


110 HR 2679 IH: To authorize the President to posthumously award a gold medal on behalf of the Congress to Robert M. La Follette, Sr., in recognition of his important contributions to the Progressive movement, the State of Wisconsin, and the United States.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2679 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Ms. Baldwin (for herself, Mr. Obey, Mr. Sensenbrenner, Mr. Kind, Mr. Petri, Ms. Moore of Wisconsin, Mr. Ryan of Wisconsin, and Mr. Kagen) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the President to posthumously award a gold medal on behalf of the Congress to Robert M. La Follette, Sr., in recognition of his important contributions to the Progressive movement, the State of Wisconsin, and the United States. 
 
 
1.FindingsCongress makes the following findings: 
(1)Robert M. La Follette, Sr., better known as Fighting Bob La Follette, was born more than 150 years ago, on June 14, 1855, in Primrose, Wisconsin. 
(2)Fighting Bob was elected to 3 terms in the United States House of Representatives, 3 terms as Governor of Wisconsin, and 4 terms as a United States Senator. 
(3)Fighting Bob founded the Progressive wing of the Republican Party. 
(4)Fighting Bob was a lifelong supporter of civil rights and women’s suffrage, earning respect and support from such distinguished Americans as Frederick Douglass and Harriet Tubman Upton. 
(5)Fighting Bob helped to make the Wisconsin Idea a reality at the Federal and State level, instituting election reforms, environmental conservation, railroad rate regulation, increased education funding, and business regulation. 
(6)Fighting Bob was a principal advocate for the Seventeenth Amendment to the Constitution of the United States, which calls for the election of United States Senators by popular vote. 
(7)Fighting Bob delivered an historic speech, “Free Speech in Wartime”, opposing the public persecution of those who sought to hold their Government accountable. 
(8)Fighting Bob played a key role in exposing the corruption during the Teapot Dome Scandal. 
(9)Fighting Bob and his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The Progressive, a monthly magazine for the Progressive community. 
(10)Fighting Bob ran for the presidency on the Progressive ticket in 1924, winning more than 17 percent of the popular vote. 
(11)The Library of Congress recognized Fighting Bob in 1985 by naming the Congressional Research Service reading room in the Madison Building in honor of both Robert M. La Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared commitment to the development of a legislative research service to support the United States Congress. 
(12)Fighting Bob was honored in 1929 with 1 of 2 statues representing the State of Wisconsin in National Statuary Hall in the United States Capitol. 
(13)Fighting Bob was chosen as 1 of Five Outstanding Senators by the Special Committee on the Senate Reception Room in 1957. 
(14)A portrait of Fighting Bob was unveiled in the Senate Reception Room in March 1959. 
(15)Fighting Bob was revered by his supporters for his unwavering support of his ideals, and for his tenacious pursuit of a more just and accountable Government. 
2.Congressional gold medal 
(a)Presentation AuthorizedThe President is authorized, on behalf of the Congress, to posthumously award a gold medal of appropriate design to Robert M. La Follette, Sr., in recognition of his important contributions to the Progressive movement, the State of Wisconsin, and the United States. 
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status as national medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
5.Authorization of appropriations 
(a)Authorization of appropriationsThere is authorized to be charged against the United States Mint Public Enterprise Fund such sum as may be appropriate to pay for the cost of the medals authorized under this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
